        REQUEST OF PRO BONO FOR PRE-APPROVAL OF EXPENDITURES - PAGE 2

                                                                                  Case Number: 12:16-cv-01121-MCE-CKD


The following payments of costs have been heretofore approved in this matter:
      Amount                                                                                                                                         Amount
     Approved                                                                             Purpose                                                     Paid
I $1,985 .00            I              -
                                           Traye1_e~~nses to deposi~i~!! - __                                           -      --     ·--       I      $0.00
                                                                                                                                                              -
                                                                                                                                                                     '
                                                                                                                                                                    ..

I                      II                                           ...
                                                                      ~.




L            --       ~ II _                                -                   ---· - ~--                     -
                                                                                                                                               'l                    I



I        - .II                                          -                                 ..   -- ---- - - -       ---- - ·                     I
[ --------~'II                     -       ---     -        - ·--- ·-----·                                          -                 -     --- ~ L ---   -

[_        ] II                                     -            -          --     .   "        - -                                           -~ l

I declare under penalty of perjury that the foregoing is true and correct.


    Signed this l'fJ!}ay of October                 l                                            , 20 ~ , at            IS~cramento                 , California.




Attorney for Plaintiff(s)



The above expenditure is                               ~                   Approved                       - - - -Denied
                                                   I
Or,

- - - -Good cause appearing therefore, this matter is set for discovery conference, pursuant
to rule                            o n - - - - - - -- - -' a t - - - - - - ' __.M. in Courtroom
Number            J            •




Dated:       f t{/    f1 ()v t -'f
                                                                                                          United States District Judge/Mag' trate Judge
